DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Ito, JP 2007-101671 A.
Regarding claim 1, Ito discloses a control device (13 in fig. 1) comprising:
a moving body (holding frame 52) that moves in two or more directions (English Translation, ¶ 0021-0023); and


Regarding claim 2, Ito discloses that a parameter directed to setting of the control value is set on the basis of the initial positon and the instructed position (See English Translation, ¶ 0044-0045).

Regarding claim 15, Ito discloses that the controller performs control that corrects a shake (See English Translation, ¶ 0044-0045).

Regarding claim 17, Ito discloses a controlling method in which a control device (13 in fig. 1) controlling a moving body (holding frame 52) controls movement of the moving body on a basis of an initial position of the moving body and an instructed position of the moving body, the moving body moving in two or more directions (X and Y directions; see ¶ 0039-0040) (Ito discloses that the CPU (110) obtains a value indicating the target position of a correction lens (13A) for canceling image blur by adding a value corresponding to the amount of displacement calculated based on the angular velocity 

Regarding claim 18, Ito discloses an imaging apparatus (Fig. 1) comprising:
a lens unit including one or more lenses (See lenses 13a and 13b in figs. 1 and 2);
an imaging device (CCD 28) that performs photoelectric conversion of an optical image taken in through the one or more lenses (English Translation, ¶ 0016); and
a shake correction device (13 in fig. 1) that corrects an image shake of the optical image, wherein the shake correction device includes a moving body (holding frame 52) that moves in two or more directions (English Translation, ¶ 0021-0023), and
a controller (102 in fig. 5) that sets a control value directed to controlling of movement of the moving body (holding frame 52) on a basis of an initial position of the moving body and an instructed position of the moving body (Ito discloses that the CPU (110) obtains a value indicating the target position of a correction lens (13A) for canceling image blur by adding a value corresponding to the amount of displacement calculated based on the angular velocity signal to a value indicating the position of the lens center (English Translation, ¶ 0044-0045)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ito, JP 2007-101671 A in view of Nishigori, JP 2006165784 A.
Regarding claim 3, Ito fails to teach that the controller holds a table in which the initial position, the instructed position, and the parameter are associated with each other, and reads the parameter corresponding to the initial position and the instructed position of the moving body with reference to the table. 
However, Nishigori discloses an image pickup device (Fig. 1) including a shift lens (305 in fig. 5) wherein the position of the shift lens is detected by a position sensor, amplified and output as position information; a calculation is made to determine the amount of movement of the optical axis of the imaging lens 101 relative to the imaging device based on the position information in the vertical and horizontal directions of the shift lens detected by the position detection sensor, wherein the calculation is performed by using a lookup table for the movement amount of the shift lens in the vertical direction and the horizontal direction, or a function for the movement amount of the shift lens (See Machine English Translation, ¶ 0020).  This is evidence of the use of a lookup table for obtaining a parameter (amount of movement in the vertical and horizontal 
Therefore, after considering the teaching of Nishigori, it would have been obvious to one of an ordinary skill in the art, before the effective filing date of the present application to modify the teaching of Ito to include a table in which the initial position, the instructed position, and the parameter are associated with each other, and reads the parameter corresponding to the initial position and the instructed position of the moving body with reference to the table.  The motivation to do so would have been to provide an alternative manner to determine the direction of movement to correct motion in the imaging device while providing expected results.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ito, JP 2007-101671 A in view of Noguchi, US 2012/0105656 A1.
Regarding claim 7, Ito does not teach that the parameter comprises a gain parameter at a time when PID control or PI control performs control, and a control value directed to controlling of the movement of the moving body is calculated as a result of the control performed by the PID control or the PI control.
However, Noguchi discloses a camera (Fig. 1) including a blur compensation lens (103), wherein a PID control is performed in which a difference between the target position calculated by a compensation amount calculation unit (204 in fig. 2) and the current position obtained by the shift lens position analog-to-digital converter (208) are used to determine an output feedback; then the shift lens driving digital-to-analog 
Therefore, after considering the teaching of Noguchi, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to have the parameter comprising a gain parameter at a time when PID control performs control, and a control value directed to controlling of the movement of the moving body is calculated as a result of the control performed by the PID control.  The motivation to do so would have been to provide a more significant image stabilization effect in still image capture as can be appreciated in Noguchi (¶ 0042).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ito, JP 2007-101671 A in view of Shihoh, US 2014/0160566 A1.
Regarding claim 14, Ito does not teach that the moving body includes a first movable body that is movable in a first movement direction with respect to a base body, a second movable body that is positioned on opposite side of the first movable body to the base body and is movable in a second movement direction with respect to the first movable body, the second movement direction being different from the first movement direction, and a first driving body and a second driving body that each apply a driving force to the second movable body, wherein the first movable body and the second movable body are moved together in the first movement direction with respect to the base body by the driving force of the first driving body, the second driving body, or both, and the second movable body is moved in the second movement direction with respect 
However, Shihoh discloses a camera (see fig. 6), comprising a correction optical apparatus having a moving body (21), the moving body including a first movable body (sliding plate 6) that is movable in a first movement direction with respect to a base body (¶ 0043), a second movable body (moving plate 32) that is positioned on opposite side of the first movable body to the base body and is movable in a second movement direction with respect to the first movable body (¶ 0043), the second movement direction being different from the first movement direction (sliding plate moves along the Y direction while moving plate 32 moves along the X direction), and
a first driving body (71c and 71d in fig. 3) and a second driving body (71a and 71b in fig. 4) (¶ 0064-0067) that each apply a driving force to the second movable body, wherein the first movable body and the second movable body are moved together in the first movement direction with respect to the base body by the driving force of the first driving body, the second driving body, or both (¶ 0068-0072), and
the second movable body is moved in the second movement direction with respect to the first movable body by the driving force of the first driving body, the second driving body, or both (¶ 0068-0072).
Therefore, after considering the teaching of Shihoh, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to have the moving body including a first movable body that is movable in a first movement direction with respect to a base body, a second movable body that is positioned on opposite side of the first movable body to the base body and is movable .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ito, JP 2007-101671 A in view of Nishihara, US 2016/0248978 A1.
Regarding claim 16, although Ito fails to teach that the controller controls movement of a sensor when a plurality of images is captured by moving the sensor, Nishihara discloses a camera (See fig. 1) having a camera shake correction mechanism wherein the sensor is shifted to inhibit image blur due to camera shake and further teaches the concept of performing pixel shifting where the positing of the image sensor is shifted by a pixel pitch of 0.5 in several directions to compose a plurality of captured images at each position the sensor is shifted and generate a super resolution image (¶ 0043 and 0072).  Thus, after considering the teaching of Nihihara, it would .

Allowable Subject Matter
Claims 4-6 and 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311.  The examiner can normally be reached on 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
August 19, 2021